Per Curiam.
Defendant pleaded guilty of delivery of less than fifty grams of cocaine, MCL 333.7401(2)(a)(iv); MSA 14.15(7401)(2)(a) (iv), and was sentenced to three to fifteen years’ imprisonment. He appeals as of right. We remand for resentencing. This case has been decided without oral argument pursuant to MCR 7.214(E)(1)(b).
Electronic tethering is not, by definition, imprisonment in the county jail, and, therefore, not a prohibited condition under MCL 771.3(3); MSA 28.1133(3). It may properly be imposed as a condition of lifetime probation. People v Dyson, 185 Mich App 784, 787-788; 462 NW2d 845 (1990). Because the trial court erroneously believed that it did not have the discretion to impose a sentence of lifetime probation with the first six months on the electronic tether, we remand for resentending. People v Whalen, 412 Mich 166, 170; 312 NW2d 638 (1981); People v Mauch, 23 Mich App 723, 730; 179 NW2d 184 (1970).
Remanded for resentencing. We do not retain jurisdiction._